Citation Nr: 0527752	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  98-12 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for multiple myeloma, for 
the purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to January 
1947.  His death occurred in August 1996.  The appellant is 
the veteran's surviving spouse.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, through the VA's Appeals 
Management Center (AMC) in Washington, DC, so that additional 
development could be undertaken.  Following the AMC's 
attempts to complete the requested actions, the case has been 
returned to the Board for further review.  

This matter is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on her 
part.  


REMAND

This case turns on whether the veteran was exposed to 
radiation or chlorophenothane (DDT) while on active duty in 
Japan during 1946 and whether medical evidence links any such 
exposure to the postservice onset of the veteran's multiple 
myeloma.  Much development has been undertaken previously, to 
include unsuccessful attempts to obtain the veteran's service 
medical and personnel records, which are unavailable and 
cannot be reconstructed.  In response to RO inquiries, the 
Defense Threat Reduction Agency reported in February 2001 
that morning reports indicated that on March 13, 1946, the 
veteran had been assigned to "A" Troop, 7th Cavalry 
Infantry, in Tokyo, Japan from the 4th Replacement Depot in 
Tokyo, with both locations in Tokyo being located 
approximately 550 miles from Nagasaki and 400 miles from 
Hiroshima.  The veteran was also noted to remain with his 
unit situated in Tokyo through July 1, 1946, the end of the 
VA-defined occupation period.  In addition, the United States 
Center for Unit Records Research provided a 1946 unit history 
and Operational Reports (S-3) for the 7th Cavalry Infantry 
Regiment for the period from June to December 1946.  

Contained within the Operational Reports provided was a 
statement that, as of July 15, 1946, the "A" Troop, 1st 
Squadron, had been relieved of typhus control duty with the 
1st Medical Squadron by authority of 2nd Cavalier Brigade 
Headquarters.  Allegations are advanced on behalf of the 
appellant, to the effect that further development is needed 
to ascertain whether the typhus control duty to which the 
veteran was assigned entailed the use of DDT and whether such 
duty with the 1st Medical Squadron had taken the veteran into 
areas of radiation exposure in close proximity to Nagasaki 
and/or Hiroshima.  

Further actions, including associating the Morning Reports 
for the "A" Troop and 1st Medical Squadron, as well as 
Operational Reports for the 7th Cavalry Infantry Regiment 
from February to May 1946, inclusive, with the other evidence 
on file are likewise found to be in order.  Also, to date 
contact has not been made with the VA Under Secretary for 
Health, pursuant to 38 C.F.R. § 3.311(a)(2)(iii), for 
preparation of a dose estimate based on available 
methodologies.  

For the reasons noted, this matter is REMANDED to the RO for 
the following:

1.  Obtain for inclusion in the claims 
folder all available unit histories, 
morning reports, and operational reports 
for the 4th Replacement Depot; "A" 
Troop, 1st Squadron, 7th Cavalry Infantry 
Regiment; and 1st Medical Squadron for 
the period from February to December 
1946.  As part of this inquiry, it must 
be ascertained whether Typus Control Duty 
undertaken by "A" Troop, 1st Squadron, 
7th Calvary Infantry Regiment, entailed 
spraying of DDT and in what specific 
locations.  

2.  In accordance with 38 C.F.R. § 
3.311(a)(2)(iii), obtain a radiation dose 
estimate from the VA Under Secretary for 
Health.  

3.  Thereafter, if and only if it is 
determined by the RO or AMC that the 
veteran was exposed to ionizing radiation 
or DDT while on active duty, then a 
professional medical opinion must be 
obtained from the Chief of Oncology at 
the VA Medical Center in Chicago, 
Illinois, or his designee, as to the 
etiology of the veteran's multiple 
myeloma.  The claims folder in its 
entirety must be made available to such 
physician for use in the study of this 
case.  Based on such review, it is asked 
that the VA oncologist provide a 
professional opinion, with supporting 
rationale, as to the following:

Is it at least as likely as not 
that the veteran's multiple 
myeloma is the direct result of 
his inservice exposure to 
ionizing radiation and/or DDT?  
As part of the response 
provided, the physician is 
asked to set forth his/her 
agreement or disagreement with 
opinions set forth previously 
by Doctors S. Hickman in June 
2005 and J. Cummings in 
December 2004, and the reasons 
therefor.  

Use by the physician of the 
"at least as likely as not" 
language in responding is 
required.

4.  Lastly, after undertaking any other 
indicated development, readjudicate the 
appellant's claim of entitlement to 
service connection for multiple myeloma, 
to include as due to exposure to ionizing 
radiation and DDT, for accrued benefits 
purposes, based on all the evidence of 
record and all governing legal authority.  
If the benefit requested on appeal is not 
granted, a supplemental statement of the 
case must be issued to the appellant and 
her attorney. A reasonable period of time 
for a response should then be provided. 
The case must thereafter be returned to 
the Board for final appellate 
consideration.

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet.App. 268 (1998).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.

The appellant need take no action until otherwise notified.  
She has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


